DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The preliminary amendment filed 7/23/2019 has been entered.  Claims 1-8 remain pending in the application.  


Drawings
Figures 8-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant disclosure, Paragraph 0029, lines 26-35).  See MPEP § 608.02(g).  
Figures 3 and 10 need to have a zero datum and values shown corresponding to the values cited in Paragraph 0060 (as filed).

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a definition of the term “sensitivity” is required.  A standard definition of being able to sense.  Absent a redefinition of the term “sensitive” it is unclear how the hole or seals (Claims 3-4) “regulate the sensitivity” of the pressures.  (See 112(b) rejections for more discussion.)

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention (last three lines).
Correction is required.  See MPEP § 608.01(b).
	
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Capacity Control Valve Having A Throttle Valve Portion With A Communication Hole--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a pressure-sensitive element” in Claims 1-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 12, and Claim 5, lines 11-12, recitation of “passage, and communicating with” is  not clear in context.  The valve hole is doing the communicating.  This limitation would be clearer if rewritten as --passage and with--.
Claim 1, lines 31-32, recitation of “in conjunction with and in the opposite direction from” is not clear in context.  The first valve portion and second valve portion are connected and cannot move in opposite directions.  The simplest solution is to rewrite this limitations as --in conjunction with--.
Claim 1, lines 53-56, and Claim 5, lines 49-52, recitation of “is large during an initial valve opening, when the second valve portion separates from the second valve seat face, and becomes smaller after the initial valve opening” is not clear in context.  The terms “large” and “smaller” are unconnected.  It is unclear as to what the narrowing is being compared.  This limitation would be clearer if rewritten as --is set larger during an initial valve opening, when the second valve portion separates from the second valve seat face, than the amount of narrowing after the initial valve opening-- (see instant disclosure Paragraph 0060, lines 1-6, as filed). 
Claim 2, lines 5-6, and Claim 6, lines 5-6, recitation of “regulate the sensitivity of the control chamber pressure to changes in”; is not clear in context.  Absent a definition in the disclosure of “sensitivity” it is unclear to what this limitation refers.  This limitation would be clearer if rewritten as --regulate the control chamber pressure to--.
Claim 3, line 5, and Claim 7, lines 5-6, recitation of “regulating the sensitivity of the control chamber pressure to changes in”; is not clear in context.  Absent a definition in the disclosure of “sensitivity” it is unclear to what this limitation refers.  This limitation would be clearer if rewritten as --regulating the control chamber pressure to--.
Claim 4, line 5, and Claim 8, lines 5-6, recitation of “regulating the sensitivity of the control chamber pressure to changes in”; is not clear in context.  Absent a definition in the disclosure of “sensitivity” it is unclear to what this limitation refers.  This limitation would be clearer if rewritten as --regulating the control chamber pressure to--.





Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 and 6-8, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to Claim 1, the prior art of record does not disclose or make obvious a capacity control valve controlling, in accordance with a degree of opening of a valve portion, a flow rate or a pressure inside an operation control chamber, the capacity control valve, comprising: a valve body having a first valve chamber, a second valve chamber, and a third valve chamber, the first valve chamber communicating with a first communication passage, and having a first valve seat face and a second valve seat face, the second valve chamber having a first valve hole, which communicates with the first communication passage with a second communication passage, and the third valve chamber communicating with a third communication passage; a pressure-sensitive element (interpreted under 112(f) as a bellows, see instant disclosure, Paragraph 0063, lines 12, as published) disposed in the third valve chamber, extending and contracting in reaction to a suction chamber pressure and having a third valve seat face disposed on an extending and contracting free end; a valve element having an intermediate communication passage, a second valve portion, a first valve portion, and a third valve portion, the intermediate communication passage allowing the first valve chamber and the third valve chamber to communicate with one another through an auxiliary communication passage, the second valve portion opening and closing the first valve hole by separating from and coming into contact with the second valve seat face, the first valve hole allowing the first valve chamber and the second valve chamber to communicate with one another, the first valve portion opening and closing the auxiliary communication passage by moving in conjunction with the second valve portion, and the third valve portion opening and closing the intermediate communication passage and the third valve chamber by separating from and coming into contact with the third valve seat face; a solenoid portion attached to the valve body and having an electromagnetic coil portion, a plunger, a stator core, and a rod connecting the plunger to the valve element, the solenoid portion operating to open and close the individual valve portions of the valve element in accordance with an electric current flowing through the electromagnetic coil portion; and a throttle valve portion having a communication hole, disposed between the second valve portion and the third valve portion and allowing the intermediate communication passage and the third valve chamber to communicate with one another, and a second valve hole, disposed between the second valve chamber and the third valve chamber, but more specifically,
wherein an amount of narrowing (rate of change of closing of the throttle valve, see Paragraph 0086, lines 1-19, as published) of the throttle valve portion in relation to a stroke of the valve element is set larger during an initial valve opening, when the second valve portion separates from the second valve seat face, than the amount of narrowing after the initial valve opening,

	While the closest art of record, Iwa et al. US 8,079,827) teach a capacity control valve having intermediate communication passage 26 with a communication hole 11 a first valve seat 21C, and second valve seat 6A; however Iwa et al. does not disclose an amount of narrowing of the throttle valve portion is set larger at the time of opening of the second valve seat 6A than afterward.  In fact, Iwa et al. teach away from this by disclosing that hole 11 is always the same (see Figure 4).  To modify Iwa et  al. such that the amount of narrowing changed, would alter the operation of the valve.

	With respect to Claims 2-4, their pendency on Claim 1 make them allowable.
	With respect to Claim 5, this claim contains all the allowable matter of Claim 1.
	With respect to Claims 6-8, their pendency on Claim 5 make them allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota et al. US Pub. 2015/0275874 teach a changing valve rate.
Tano et al. US Pub. 2012/0056113 teach a control valve for a variable displacement compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/03/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746